PER CURIAM.
The appellants were the plaintiffs in an action for declaratory judgment. The appeal is from a summary final judgment which dismissed appellant’s suit with prejudice, therefore the actual question presented is whether under the undisputed facts appearing in the record, the appellants were entitled to a declaratory judgment.
The appellants are nine police officers of the City of Miami Beach. In effect they ask the court to give them an advisory opinion as to legal effect of a city ordinance which abolished the civil service classification of Police Officer II. It is clear that none of these appellants were members of that classification. All members of the former Police Officer II classification were designated Police Sergeants without basic change in pay or civil service *270rights. Appellants, as plaintiffs simply state:
“The plaintiffs would further show that they are in grave doubt as to the actions of the Personnel Board and as to the intent and legal effect of said acts and are further in doubt as to the legality and effect of Ordinance No. 1751 of the City of Miami Beach.”
The pleadings, admissions on file, together with the affidavits show that the appellees conclusively established that there was no issue as to the legality of the ordinance. Appellants are not entitled to an advisory opinion from the court as to intent or legal effect of the ordinance in the absence of doubt as to the existence or non-existence of some legal right, status, immunity, power or prestige. See Ready v. Safeway Rock Co., Fla.1946, 157 Fla. 27, 24 So.2d 808; Lyles v. Dade County, Fla.App.1960, 123 So.2d 466.
Affirmed.